             Case 3:21-cv-00159-MMD-CLB Document 14 Filed 09/07/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov
     Counsel for Defendants
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10        WARREN TUCKER,                                      3:21-cv-159-MMD-CLB

11                            Plaintiff,                      STIPULATION AND ORDER FOR
                                                              DISMISSAL WITHOUT PREJUDICE
12              v.

13        UNITED STATES OF AMERICA ex rel. U.S.
          Postal Service, and
14        JUSTIN MICHAEL RIVERA,

15                            Defendants.

16
              Plaintiff Warren Tucker and defendants United States of America and Justin Michael Rivera,
17
     through their respective counsel, hereby stipulate and agree that this action be dismissed, without
18
     prejudice, pursuant to Rule 41(a)(2), Fed.R.Civ.P., with each such party to bear their own costs and
19
     expenses of litigation, including attorneys’ fees.
20

21
     //
22

23
     //
24

                                                          1
           Case 3:21-cv-00159-MMD-CLB Document 14 Filed 09/07/21 Page 2 of 2




 1          The dismissal of this action is without prejudice to plaintiff’s right to file a future civil action

 2   against the United States pursuant to the Federal Tort Claims Act and in conformity therewith, arising

 3   out of the events described in the complaint (#1).

 4   __/s/ James W. Puzey ____                             ___/s/ Greg Addington________
     JAMES W. PUZEY, ESQ.                                  GREG ADDINGTON
 5   Counsel for Plaintiff                                 Assistant United States Attorney
                                                           Counsel for defendants United States of America
 6                                                            and Justin Michael Rivera

 7
                                              IT IS SO ORDERED
 8
            September 7
     Date: ____________________, 2021
 9                                                         _________________________________
                                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                          2
